Citation Nr: 1422559	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from July 2001 to July 2005 and service in the Navy Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board previously remanded this case for development in November 2011.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report for a January 2012 VA examination of the severity of his lumbar strain.  On February 23, 2012, he called VA to explain that he was out of state and would return on March 2, 2012.  The Veteran then failed to report for the rescheduled VA examination.  The record does not, however, contain evidence that VA ever notified the Veteran of the date of the rescheduled examination although it does appear that the Veteran's correct address was provided to the VA medical facility to schedule such examination.

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA and Fountain of Life Family Chiropractic dated since October 2006.
2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the current severity of his lumbar strain.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review this Remand and the claims file, perform all indicated studies, and report all relevant findings, functional impairment, and effects on employment and ordinary activities in detail.  

3. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



